Name: Commission Implementing Decision (EU) 2015/2058 of 13 November 2015 amending and correcting Implementing Decision (EU) 2015/144 laying down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of the emergency measures against animal diseases referred to in Regulation (EU) No 652/2014 of the European Parliament and of the Council (notified under document C(2015) 7807)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  information and information processing;  cooperation policy;  information technology and data processing;  agricultural policy;  EU finance
 Date Published: 2015-11-17

 17.11.2015 EN Official Journal of the European Union L 300/44 COMMISSION IMPLEMENTING DECISION (EU) 2015/2058 of 13 November 2015 amending and correcting Implementing Decision (EU) 2015/144 laying down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of the emergency measures against animal diseases referred to in Regulation (EU) No 652/2014 of the European Parliament and of the Council (notified under document C(2015) 7807) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (1), and in particular Article 36(5) thereof, Whereas: (1) Commission Implementing Decision (EU) 2015/144 (2) lays down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of emergency measures against animal diseases listed in Annex I to Regulation (EU) No 652/2014. (2) In the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, German, Greek, Hungarian, Italian, Latvian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish language versions of Implementing Decision (EU) 2015/144, the first paragraph of Article 1 refers to diseases listed in Annex I to that Regulation. As it is not indicated in those language versions to which Regulation Annex I belongs, clarification is necessary by making a clear reference to Regulation (EU) No 652/2014. In addition, in the Croatian language version that paragraph has a different wording that also refers to Article 6(1) of Regulation (EU) No 652/2014. Therefore, the Croatian language version needs to be aligned to the other language versions. (3) Article 3(b) of Implementing Decision (EU) 2015/144 provides that Member States are to submit to the Commission detailed information on the costs supporting the request for payment and on the costs made and paid for the different categories of eligible expenditure in accordance with the template set out in Annex IV to that Implementing Decision. In order to adapt that template to that requirement, it is necessary to introduce into the Section entitled Operational  Request for reimbursement a new category which provides the details of the costs for purchase, storage, administration, distribution of vaccines and baits as well as costs of inoculation itself. Furthermore, that Section should be renamed Operational costs  request for payment in accordance with Regulation (EU) No 652/2014. (4) Implementing Decision (EU) 2015/144, and Annex IV to Implementing Decision (EU) 2015/144 should therefore be amended and corrected accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Correction of Implementing Decision (EU) 2015/144 In Article 1 of Implementing Decision (EU) 2015/144, the first paragraph is replaced by the following: Within 30 days of the official confirmation of the occurrence of a disease listed in Annex I to Regulation (EU) No 652/2014, Member States shall provide preliminary information on the categories of animals and products concerned and the market values for each of those categories, using an electronic file in accordance with the template set out in Annex I to this Decision.. Article 2 Amending of Implementing Decision (EU) 2015/144 In Annex IV to Implementing Decision (EU) 2015/144, the Section entitled Operational  Request for reimbursement is replaced by the text in the Annex to this Decision. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 13 November 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 189, 27.6.2014, p. 1. (2) Commission Implementing Decision (EU) 2015/144 of 28 January 2015 laying down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of the emergency measures against animal diseases referred to in Regulation (EU) No 652/2014 of the European Parliament and of the Council (OJ L 24, 30.1.2015, p. 17). ANNEX OPERATIONAL COSTS  REQUEST FOR PAYMENT Submission deadline: Upon adoption of Financing Decision, 6 months after the end date or confirmation of eradication of the disease, whichever is earlier. Outbreak reference MS/DISEASE/YEAR Slaughtering and culling ADNS No Holding No Amount of invoice excluding VAT Supplier's Name Payment date Total Cleaning desinsectisation and disinfection (holdings and equipment) ADNS No Holding No Amount of invoice excluding VAT Supplier's Name Payment date Total Transport and destruction of the contaminated feeding stuffs and equipment ADNS No Holding No Amount of invoice excluding VAT Supplier's Name Payment date Total Purchase, storage, administration, distribution of vaccines and baits as well as costs of inoculation itself ADNS No Purchase costs Storage costs Administration costs Distribution of vaccines and baits costs Inoculation costs Payment date Number of vaccine doses used Type of vaccines Cost of vaccine doses Total Transport and disposal of carcasses ADNS No Holding No Amount of invoice excluding VAT Supplier's Name Payment date Total Other costs essential for the eradication of the disease ADNS No Holding No Amount of invoice excluding VAT Supplier's Name Payment date Total TOTAL Slaughtering and culling Cleaning desinsectisation and disinfection (holdings and equipment) Transport and destruction of the contaminated feeding stuffs and equipment Purchase, storage, administration or distribution of vaccines Transport and disposal of carcasses Other costs essential for the eradication of the disease (specify) Total